


110 HRES 975 ATH: Expressing the condolences of the House of

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 975
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Stark submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the condolences of the House of
		  Representatives on the death of the Honorable Tom Lantos, a Representative of
		  the State of California.
	
	
		That the House has heard with
			 profound sorrow of the death of the Honorable Tom Lantos, a Representative from
			 the State of California.
		That a committee of such Members of the House as
			 the Speaker may designate, together with such Members of the Senate as may be
			 joined, be appointed to attend the funeral.
		That the Sergeant-at-Arms of the House be
			 authorized and directed to take such steps as may be necessary for carrying out
			 the provisions of these resolutions and that the necessary expenses in
			 connection therewith be paid out of applicable accounts of the House.
		That the Clerk communicate these resolutions to
			 the Senate and transmit a copy thereof to the family of the deceased.
		That when the House adjourns today, it adjourn as
			 a further mark of respect to the memory of the deceased.
		
